 62DECISIONSOF NATIONALLABOR RELATIONS BOARDHeavy Construction Laborers Local No.663, LaborersInternational Union of North America,AFL-CIOandRoger Guyer Construction Company and Con-struction and General Laborers Local No. 264, La-borers International Union of North America, AFL-CIO. Cases 17-CD-146 and 17-CD-147January 25, 1972DECISION, DETERMINATION OF DISPUTE,AND ORDER QUASHING NOTICE OFHEARING IN PARTBY MEMBERS FANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following thefiling of charges by R. D. Neighbors, d/b/a R D NConstruction Company, on behalf of Roger GuyerConstruction Company, herein called the Employer,alleging that the Respondents, Heavy Construction La-borers Local No. 663, Laborers International Union ofNorth America, AFL-CIO, and Construction andGeneral Laborers Local No. 264, Laborers Interna-tionalUnion of North America, AFL-CIO, had vi-olated Section 8(b)(4)(D) of the Act. A duly scheduledconsolidated hearing was held in Kansas City, Mis-souri, on October 5, 1971, before Hearing Officer R. L.De Prospero. All parties appearing were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing upon theissue.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardmakes the following findings:ITHE BUSINESS OF THE EMPLOYERThe parties stipulated to the following:R. D. Neighbors, d/b/a R D N Construction Com-pany is a sole proprietorship engaged in the generalcontracting business, whose principal office and placeof business is located in Edwardsville, Kansas. R D NConstructionCompany annually performs servicesvalued in excess of $50,000 directly outside the State ofKansas.R. D. Neighbors, d/b/a R D N Construction Com-pany, is the general contractor on the Cloverleaf Apart-ments, Inc., construction project located at 145thStreet and South 71 Highway, Kansas City, Missouri.This project, the construction contract for which is in195 NLRB No. 22the amount of $2,881,000, has been under constructionsince approximately March 1971; the anticipated com-pletion date is July 1972. R. D. Neighbors, d/b/a R DN Construction Company, has a contract to constructmoderate to low income housing which upon comple-tion will be insured by the U. S. Department of Hous-ing andUrban Development.Neighbors Construction Co., Inc., located in Ed-wardsville, Kansas, a Kansas corporation, is a carpen-try subcontractor on the Cloverleaf Apartments, Inc.,project at 145th and South 71 Highway, Kansas City,Missouri. Its subcontractis inthe amount of $752,000and it (Neighbors Construction Co., Inc.,) has pur-chased lumber valued in excess of $71,000, for use atthe said project, which originated outside the States ofMissouri and Kansas.Krogsdale Construction Company, whose office andprincipal place of business is located in Kansas City,Missouri, has a subcontract for concrete flatwork atsaid apartment project in the amount of $123,901.Roger B. Guyer, d/b/a Roger Guyer ConstructionCompany, a sole proprietor located in Kansas City,Missouri, has a sub-subcontract with Krogsdale Con-struction Company for concrete curbs at said apart-ment project in the amount of $25,000.We find that it will effectuate the purposes of the Actto assert jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find, that Local 663and Local 264are labor organizations within the mean-ing of Section 2(5) of the Act.III.THE DISPUTEA. Background and FactsThe Employer is a sub-subcontractor constructingcement curbs on the Cloverleaf Apartments, Inc.,project in Kansas City, Missouri. It began work at theproject about June 18, 1971.On June 21, 1971, RichardWiley, a representative of Local 663, informed the Em-ployer that it was doing "heavy construction" andshould be using Local 663 members. As had been itsusual practice since beginning business in 1970, theEmployer was using laborers from Local 264. How-ever, the Employer has no written contract with Local264.Wiley told the Employer that Local 663 wouldpicket the job unless laborers from Local 663 werehired.At this point the Employer agreed to hire one of theLocal 663 members and also signed the Heavy Con-struction contract with Local 663 effective 1969-72.The following day the employee referred by Local 663reported for work at the project. During the course ofthe day the Employer had telephone conversations with HEAVY CONSTRUCTIONLABORERSLOCAL 663representatives of Local 264 who told him to get rid ofthe employee referred by Local 663, or else the Em-ployer would face picketing or other trouble from Lo-cal 264. At the end of the workday the Employer ter-minated the Local 663 member. On July 6, 1971, Local663 commenced picketing the apartment complex job-sitewitha sign readingas follows:UnfairRoger Guyer Const. Co.Discriminated against memberof LaborersLocal No. 663AFL-CIOThe picketing lasted about 3 or 4 weeks. During thecourse of the picketing the Employer had some troublegetting deliveries of cement. Also, on the first day ofpicketing there was a work stoppage at the jobsitewhich lasted until about noontime. Employees ofNeighbors Construction Co., Inc., and other subcon-tractors of the Charging Party participated in this workstoppage.B.Work in DisputeThe dispute involves the assignment of the followingwork tasks:The laying of cement curbs in streets in aprivate apartment complex development at 145thStreet and South 71 Highway,KansasCity,Missouri.The work involves setting steel forms in place,pouringconcrete into the forms to make curbing,cleaningforms, and loading and unloading forms on trucks. TheEmployer normally uses a crew of five employees com-posed of two cement finishers and three laborers. Thework of the cement finishers is not in issue herein.C. Contentionsof thePartiesLocal 663 contends that the work in dispute is heavyconstruction and thus within its jurisdiction.Further,Local 663 contends that the work in dispute has beenawarded to it in a decision of the Laborers Interna-tional Union of North America,AFL-CIO.Local 264 contends that the work in dispute is build-ing construction and thus within its jurisdiction. Fur-ther,according to Local 264,the work in dispute wasawarded to it in a decision of the Laborers Interna-tional Union of North America,AFL-CIO.D. Applicabilityof theStatute63Before the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.The uncontradicted evidence discloses that on June21, 1971, a representative of Local 663, Richard Wiley,warned the Employer that it would be picketed unlessit used membersof Local 663. After it hiredone mem-ber of Local 663, the Employer was told by Local 264that it would have picketing or other trouble unless itgot rid of the Local 663 member. When the Employerterminated the employee referred by Local 663, picket-ing by Local 663 began. On the first day of picketingthere was a work stoppage at the jobsite. During thecourse of the picketing, the Employer had some troublegetting deliveries of cement. On the record as a whole,we are satisfied that there is reasonable cause to believea violation of Section 8(b)(4)(D) has occurred and thatthe dispute is properly before the Board for determina-tion.E.Meritsof theDisputeSection 10(k) of the Actrequires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to the various relevant factors.1.Certification and collective-bargaining agreementsThere is no evidence that a Board certification coversthe work in dispute. Moreover, although Local 663 hasa written contract with the Employer, we find that thecontract does not contain a valid award of the work.2.Employer practiceSince beginning business in 1970, the Employer hasprimarily used laborers from Local 264 in performingthe work in dispute. When it has done what it consid-ered to be heavy construction, the Employer has usedlaborers from Local 663.3.Employee skills and efficiency of operationThe record indicates that both groups of employeespossess the necessary skills to perform the work indispute.With respect to efficiency there is insufficientevidence to show whether this factor favors eithergroup. Accordingly, we find that the resolution of thedispute cannot rest on factors of skill and efficiency. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Thedecisionsof the LaborersInternational UnionLocal 663 contends that decisions of the Interna-tional Union awarded the work in dispute to it. Also,Local 663 contends that a letter from the Interna-tional's president demonstrates that the award was inits favor. Local 264, on the other hand, contends thatdecisions of the International Union award the work indispute to it. There was no expression of intent by theEmployer at any time to be bound by proceedings ordecisions of the International,or evidence that it at anytime accepted,or was consulted as to,the decision orproceeding related thereto. Moreover, the decisions ofthe International were so vague and ambiguous in theirapplication to the present dispute that Local No. 264construed them as favorable toitsclaim for the work.Accordingly, we find that the decision of the Interna-tional is not dispositive of this dispute.CONCLUSIONSHaving considered all pertinent factors presentherein,we conclude that employees who are repre-sented by Local 264 are entitled to perform the workin dispute.This assignment is consistent with the initialassignment and the Employer's practice.In makingthis determination,we are awarding the work in ques-tion to employees represented by Local 264, but not tothat Unionor its members.Thisdetermination is lim-ited to the particular controversy giving rise to thisdispute.DETERMINATION OF DISPUTElationsAct, as amended,and uponthe basis of theforegoing findings and the entirerecordin thisproceed-ing, theNational LaborRelations Board makes thefollowing determinationof dispute:1.Employeesrepresentedby Local No. 264, Labor-ers InternationalUnion of North America, AFL-CIO,are entitledto perform the work of laying cement curbson the Employer's jobsite, on the Cloverleaf Apart-ments, Inc., project at 145th Street and South 71 High-way, Kansas City, Missouri.2.Local No. 663, LaborersInternationalUnion ofNorth America, AFL-CIO,is not andhas not beenentitled, by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require the Employer toassign theabove work to employeesit represents.3.Within 10 days from the date of this Decision andDeterminationof Dispute, Local No. 663, LaborersInternationalUnion of North America, AFL-CIO,shall notifythe RegionalDirector for Region 17, inwriting, whether or not itwill refrainfrom forcing orrequiringRogerGuyer Construction Company, bymeansproscribed by Section 8(b)(4)(D) of the Act, toassign thework in disputeto its membersor employeeswhom it represents rather than to employees of RogerGuyer Construction Company represented by LocalNo. 264, LaborersInternationalUnion of NorthAmerica, AFL-CIO.ORDERIt is hereby ordered that the notice of hearing in thisproceeding be, and it hereby is, quashed insofar as itconcerns Case17-CD-147.Pursuant to Section 10(k) of the National Labor Re-